—In a child protective proceeding pursuant to article 10 of the Family Court Act, Yvonne G. appeals from a dispositional order of the Family Court, Queens County (Lubow, J.), dated June 16, 1994, which, upon a fact-finding order dated April 28, 1994, made after a hearing, finding that Paul G. was a neglected child, placed him with the Commissioner of Social Services for a period of 12 months. The appeal brings up for review the fact-finding order dated April 28, 1994.
*416Ordered that the order is affirmed, without costs or disbursements.
Contrary to the mother’s contentions, the Family Court did not err in admitting the hospital records in question into evidence (see, CPLR 4518 [cl; Matter of Quinton A., 68 AD2d 394, 399-400, revd on other grounds 49 NY2d 328). O’Brien, J. P., Copertino, Pizzuto and Hart, JJ., concur.